Citation Nr: 1733351	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an extension of a temporary total rating following lumbar spine surgery beyond June 1, 2013, under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1992 to May 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled to appear for a videoconference hearing in October 2014.  However, he failed to appear for his hearing, and he has not provided good cause for his absence.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d)(e) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran has been granted temporary total disability benefits based on the need for post-surgical convalescence involving his service-connected discectomy at L4-L5; intermittent episodes of muscular back strain disability, effective from April 1, 2013, to June 1, 2013.

2.  The April 1, 2013, surgery did not result in severe postoperative residuals or otherwise necessitate convalescence beyond May 31, 2013.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary total disability evaluation based on the need for convalescence for the Veteran's service-connected discectomy at L40L5; intermittent episodes of muscular back strain beyond May 31, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded a VA examination in June 2013.  The Board finds that the VA examination in this case is adequate, as it is predicated on an examination and fully addresses the criteria that are relevant to adjudicating this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

A total rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Following the temporary total disability rating, the disability will be rated by the appropriate schedular evaluation.  38 C.F.R. § 4.30(a) (2016).

The total rating will be followed by an open rating reflecting the appropriate schedular evaluation.  A total rating may be extended as follows: (1) extensions of 1, 2, or 3 months may be made beyond the initial 3 months under all three provisions identified above; and (2) extensions of 1 or more months up to 6 months beyond the initial 6-month period may be made under only the surgery with severe postoperative residuals and immobilization by cast provisions.  38 C.F.R. § 4.30(b).  Convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury," and recovery is "the act of regaining or returning toward a normal or healthy state."  See Felden v. West, 11 Vet. App. 427, 430 (1998).

By way of history, the Veteran is service-connected for diskectomy at L4-L5; intermittent episodes of muscular back strain.  On April 1, 2013, the Veteran underwent an additional discectomy at the L4-L5 vertebrae.  The RO awarded a temporary total disability rating effective that date based on surgical or other treatment necessitating convalescence.  Effective June 1, 2013, the temporary total rating ceased, and the Veteran was rated for lumbar spine degenerative disc disease and facet arthrosis status post discectomy.  The issue on appeal is whether a temporary total rating is warranted past the currently assigned date of June 1, 2013.  The Veteran initially disagreed with the May 2013 rating decision awarding two months of a temporary total disability rating.  

VA treatment records document follow-up treatment after the Veteran underwent his April 1, 2013, surgery.  The Veteran was admitted on April 1 and discharged on April 2.  The procedure was microdiscectomy and laminectomy.  The discharge condition was stable and he was to take part in activities as tolerated, but no bending, lifting, or twisting until seen in follow-up.  Weight bearing was as tolerated.  A treatment note from April 19, 2013, shows the Veteran being placed on limited duty restrictions for six weeks after his surgery.  The Veteran was restricted from lifting any more than 10 pounds, and the drafting physician noted that the Veteran should be able to return to work after this period.  On follow-up treatment on April 29, 2013, a VA physician indicated that the surgical wound was well-healed with no sign of infection.  The Veteran was walking well, and his standing alignment was good.  The Veteran reported reduction in left leg pain but not with tingling and weakness.  The treating physician opined that the Veteran should be off work for another four weeks, and the Veteran was provided a release to return to work on May 27, 2013.  

The Veteran was afforded a VA thoracolumbar spine examination in June 2013.  The diagnosis was lumbar spine degenerative disc disease and facet arthrosis status post discectomy with left lower extremity radiculopathy.  The Veteran reported that he had not participated in any physical therapy subsequent to his April 2013 surgery.  After being off work for approximately two months following his surgery, he had returned to work as a foreman for his family owned business.  He described having constant pain that radiate into the lower left extremity.  He also described paresthesias and numbness radiating down to the left foot.  The examiner also noted that the Veteran had weakness of the left lower extremity and demonstrated atrophy of the calf muscle.  Despite his symptoms, the Veteran did not use a cane, brace, or other orthopedic or assistive device.  

On follow-up treatment with VA in August 2013, the Veteran described having some residual symptoms after his April 2013 surgery.  The treating physician noted a lot of scar tissue intraoperatively.  The Veteran had still not yet gone to physical therapy, but he was back working and otherwise performing manual labor.  The treating physician noted that the labor was not helping the Veteran's back.  Otherwise, the Veteran had no new numbness or weakness.  The Veteran indicated that he maybe had some improvement, but not robust improvement.  The treating physician noted that the Veteran had many persistent symptoms with some baseline calf atrophy and weakness.  The physician recommended physical therapy and provided medications to help the Veteran sleep at night.  Otherwise, symptoms were stable.  

The Board has also reviewed subsequent VA treatment records.  However, those records do not provide pertinent insight into the instant issue.   

The Board finds that an extension of the temporary total rating due to severe postoperative residuals or immobilization from a cast is not warranted.  See 38 C.F.R. § 4.30(a)(2), (3).  A cast was not involved, and the evidence does not demonstrate that the Veteran's lumbar spine surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Rather, the Veteran was encouraged to take place in activities as tolerated.  He was released to go back to work on May 27, 2014.  AT no point was it noted that the Veteran used assistive devices. 

The Board also finds that an extension of the temporary total rating due to continued convalescence is not warranted.  See 38 C.F.R. § 4.30(a)(1).  In this case, it is clear that the Veteran experienced surgical residuals for longer than two months after April 1, 2013.  However, the Veteran returned to work two months after his surgery and did not require further convalescence.  The Veteran experienced symptoms such as pain that radiated into the lower left extremity, paresthesias, numbness, and weakness.  But he was back working and otherwise performing manual labor.  The treating physician noted that the labor was not helping the Veteran's back.  In August 2013, the Veteran indicated that he maybe had some improvement, but not robust improvement.  Again, the evidence shows that the Veteran experienced symptoms in regards to his lumbar spine disability after June 1, 2013.  However, the disability rating assigned after the temporary total evaluation period is intended to cover the disabling nature of the disability.  To equate any and all symptomatology related to the lumbar spine to convalescence is to render the nature of the temporary total rating provisions meaningless.  In this case, the Veteran's post-service lumbar spine symptoms have been addressed by the 20 percent disability rating assigned after the cessation of the temporary total rating.  The medical records following the surgery support an appropriate convalescence period and a temporary total rating from April 1, 2013, to June 1, 2013.  Accordingly, an extension of a temporary total convalescent rating beyond May 31, 2013, under 38 C.F.R. § 4.30 is not warranted.


ORDER

Entitlement to an extension of a temporary total rating following lumbar spine surgery beyond May 31, 2013, under the provisions of 38 C.F.R. §  4.30  is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


